United States Court of Appeals
                     For the First Circuit


No. 14-1369
No. 14-1371
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   JUAN G. QUIÑONES-MELÉNDEZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 1, 2015 is amended
as follows:

     On page 12, line 10, an "a" is inserted between "of" and
"substantively."